Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. Although claimant contends that he did not quit, there is substantial evidence in this record to support the board’s determination that he voluntarily left his employment. The record indicates that the claimant had repeatedly indicated dissatisfaction with his employment and clearly gave notice of leaving on December 20, 1974. Claimant opened his own beauty shop on January 1, 1975. The resolution of the factual dispute as to the cause of claimant’s separation from employment is a determination within the sole province of the board, if supported by evidence (Matter of Williams [Levine], 50 AD2d 975; Matter of Kansky [Catherwood], 27 AD2d 887). Decision affirmed, without costs. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.